



EXHIBIT 10.3
Execution Version
SECOND AMENDMENT TO NOTE PURCHASE AND PRIVATE SHELF
AGREEMENT
THIS SECOND AMENDMENT TO NOTE PURCHASE AND PRIVATE SHELF AGREEMENT (this
"Amendment"), is made and entered into as of July 30, 2018, by and among
Franklin Electric Co., Inc., an Indiana corporation (the "Company"), NYL
Investors LLC ("NYL Investors") and each of the undersigned holders of Notes (as
defined in the Note Agreement defined below) that are signatories hereto
(together with their successors and assigns, the "Noteholders").
WITNESSETH:
WHEREAS, the Company and the Noteholders are parties to that certain Note
Purchase and Private Shelf Agreement, dated as of May 27, 2015, as amended by
that certain First Amendment to Note Purchase and Private Shelf Agreement, dated
as of October 28, 2016 (as so amended and as otherwise amended, restated,
supplemented or otherwise modified from time to time, the "Note Agreement";
capitalized terms used herein and not otherwise defined shall have the meanings
assigned to such terms in the Note Agreement), pursuant to which the Noteholders
have purchased Notes from the Company; and
WHEREAS, the Company has requested that the Noteholders reinstate the Facility
and amend certain provisions of the Note Agreement, and subject to the terms and
conditions hereof, the Noteholders are willing to do so;
NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Company and the Noteholders agree as
follows:
1.Shelf Facility Reinstatement.
The Facility is reinstated effective as if it had not expired.
2.Amendments.
(a)Section 2.3 of the Note Agreement is hereby amended by replacing clause (a)
of such section in its entirety with the following:
(a)    July 30, 2021 (or if such date is not a Business Day, the Business Day
next preceding that date);
(b)Schedule A is hereby amended by replacing the defined term “Available
Facility Amount” in its entirety with the following:
“Available Facility Amount” means, at any point in time, (a) $200,000,000, minus
(b) the aggregate principal amount of Notes (including the Series A Notes)
purchased and sold pursuant to this Agreement prior to that time, minus (c) the
aggregate principal amount





--------------------------------------------------------------------------------





of Accepted Notes that have not been purchased and sold hereunder prior to that
time and for which the closing has not been cancelled, plus (d) the aggregate
principal amount of Notes purchased, sold, and repaid or prepaid pursuant to
this Agreement prior to that time.
(c)Schedule 5.8 of the Note Agreement is hereby replaced in its entirety with
Schedule 5.8 attached hereto.
3.Conditions to Effectiveness of this Amendment. Notwithstanding any other
provision of this Amendment and without affecting in any manner the rights of
the holders of the Notes hereunder, it is understood and agreed that this
Amendment shall not become effective, and the Company shall have no rights under
this Amendment, until the Noteholders shall have received (i) to the extent the
Company has received an invoice on or prior to the date hereof, reimbursement or
payment of the costs and expenses of the Noteholders incurred in connection with
this Amendment or the Note Agreement (including reasonable fees, charges and
disbursements of King & Spalding LLP, counsel to the Noteholders) and (ii)
executed counterparts to this Amendment from the Company and the Required
Holders.
4.Representations, Covenants, and Warranties. To induce the Noteholders to enter
into this Amendment, the Company hereby represents, covenants and warrants to
the Noteholders that:


(a)The Company is a corporation duly organized and existing in good standing
under the laws of the State of Indiana and has the corporate power to own its
property and to carry on its business as now being conducted. Each Subsidiary is
duly organized and existing in good standing under the laws of its jurisdiction
of incorporation and has the corporate power to own its property and to carry on
its business as now being conducted except in such instances where the failure
could not be reasonably expected to result in a Material Adverse Effect. Each of
the Company and its Subsidiaries is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required, except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect;


(b)The Company has the corporate power and authority to execute and deliver this
Amendment and to perform the provisions hereof. The execution, delivery and
performance of this Amendment has been duly authorized by all requisite
corporate action, and this Amendment has been duly executed and delivered by
authorized officers of the Company and are valid obligations of the Company,
legally binding upon and enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law);
and


(c)After giving effect to this Amendment, the representations and warranties
contained in the Note Agreement are true, accurate and correct in all material
respects (or in all respects in the case of any representation and warranty
qualified by materiality or Material Adverse Effect) on and as of the date
hereof, except to the extent that any such representation and warranty
specifically relates to an earlier date, in which case they shall be true,
accurate and correct as of such earlier date, and no Default or Event of Default
has occurred and is continuing as of the date hereof.
5.    Effect of Amendment. Except as set forth expressly herein, all terms of
the Note Agreement, as amended hereby, shall be and remain in full force and
effect and shall constitute the legal, valid, binding and enforceable
obligations of the Company to all holders of the Notes. The execution, delivery
and effectiveness of this Amendment shall not, except as expressly provided
herein, operate as a waiver of any right, power or remedy of the holders of the
Notes under the Note Agreement, nor constitute a waiver of any provision of the
Note Agreement. From and after the date hereof, all references to the Note
Agreement shall mean the Note Agreement as modified by this Amendment.


2



--------------------------------------------------------------------------------





6.    Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.
7.    No Novation. This Amendment is not intended by the parties to be, and
shall not be construed to be, a novation of the Note Agreement or an accord and
satisfaction in regard thereto.
8.    Costs and Expenses. The Company agrees to pay on demand all costs and
expenses of the Noteholders in connection with the preparation, execution and
delivery of this Amendment, including, without limitation, the reasonable fees
and out-of-pocket expenses of outside counsel for the Noteholders with respect
thereto.
9.    Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission or by electronic mail in pdf form shall be as effective
as delivery of a manually executed counterpart hereof.
10.    Binding Nature. This Amendment shall be binding upon and inure to the
benefit of the parties hereto, any other holders of Notes from time to time and
their respective successors, successors-in-titles, and assigns.
11.    Entire Understanding. This Amendment sets forth the entire understanding
of the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.
12.    Severability. If any term or provision of this Amendment shall be deemed
prohibited by or invalid under any applicable law, such provision shall be
invalidated without affecting the remaining provisions of this Amendment or the
Note Agreement, respectively.
[Signature Pages to Follow]




3



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed, under seal in the case of the Company, by its respective authorized
officers as of the day and year first above written.


COMPANY:
FRANKLIN ELECTRIC CO., INC.
By: /s/ Jonathan M. Grandon
Name: Jonathan M. Grandon
Title: Secretary




[SIGNATURE PAGE TO SECOND AMENDMENT
TO NOTE PURCHASE AND PRIVATE SHELF AGREEMENT]



--------------------------------------------------------------------------------










NYL INVESTORS LLC


By: /s/ James M. Belletire


Name: James M. Belletire


Title: Managing Director                




[SIGNATURE PAGE TO SECOND AMENDMENT
TO NOTE PURCHASE AND PRIVATE SHELF AGREEMENT]



--------------------------------------------------------------------------------









NOTEHOLDERS


NEW YORK LIFE INSURANCE COMPANY


By: /s/ James M. Belletire


Name: James M. Belletire


Title: Managing Director    






NEW YORK LIFE INSURANCE
AND ANNUITY CORPORATION
By: NYL Investors LLC, its Investment Manager




By: /s/ James M. Belletire


Name: James M. Belletire


Title: Managing Director        








[SIGNATURE PAGE TO SECOND AMENDMENT
TO NOTE PURCHASE AND PRIVATE SHELF AGREEMENT]



--------------------------------------------------------------------------------






Schedule 5.8
Conflicting Agreements and Other Matters


Third Amended and Restated Credit Agreement dated as of October 28, 2016 by and
among (i) the Franklin Electric Co., Inc., an Indiana corporation, Franklin
Electric B.V., a Netherlands private company with limited liability (besloten
vennootschap met beperkte aansprakelijkheid, (ii) the financial institutions
party thereto and (iii) JPMorgan Chase Bank, N.A., as Administrative Agent,
(including any renewals, extensions, amendments, supplements, restatements,
replacements or refinancings thereof), and related guarantees;


Bond Purchase and Loan Agreement, dated December 31, 2012, among The Board of
Commissioners of the County of Allen, as Issuer, Franklin Electric Co., Inc., an
Indiana corporation, as Borrower, and the Bondholders referred to therein,
(including any renewals, extensions, amendments, supplements, restatements,
replacements or refinancings thereof), and related guarantees; and


Third Amended and Restated Note Purchase and Private Shelf Agreement dated as of
May 28, 2015, between Franklin Electric Co., Inc., an Indiana corporation, and
Prudential Investment Management, Inc. (now known as PGIM, Inc.) (“Prudential”)
and the Prudential Affiliates party thereto (including any renewals, extensions,
amendments, supplements, restatements, replacements or refinancings thereof),
and related guarantees.



















